Citation Nr: 0706807	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  03-34 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits (DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1945.  He died in June 2002.  The appellant (also 
referred to as "claimant") is the veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in December 2002, a 
statement of the case was issued in October 2003, and a 
substantive appeal was received in November 2003.

The appellant originally requested an opportunity to testify 
at a Board hearing in her November 2003 substantive appeal.  
However, the appellant withdrew this request in 
correspondence dated May 2005.


FINDINGS OF FACT

1.  The veteran died in June 2002 from chronic renal failure 
due to type-2 diabetes.

2.  At the time of the veteran's death, service connection 
was in effect for psychoneurosis, anxiety state, rated as 70 
percent disabling from January 1975; a total disabling rating 
due to unemployability was in effect from May 1998.

3.  Renal failure and diabetes were not manifested during the 
veteran's active duty service or for many years thereafter, 
nor are renal failure and diabetes otherwise related to the 
veteran's active duty service.

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.

5.  The veteran died more than 57 years after his separation 
from service and he had not been continuously rated as 
totally disabled due to service-connected disabilities for a 
period of 10 or more years at the time of his death, nor was 
the veteran entitled to be continuously rated as totally 
disabled due to service-connected disabilities for a period 
of 10 or more years at the time of his death.

6.  No claim for VA benefits was pending at the time of the 
veteran's death.


CONCLUSIONS OF LAW

1.  Renal failure and diabetes were not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006). 

2.  Renal failure and diabetes were not proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310 (2006). 

3.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2006).

4.  The criteria for entitlement to DIC pursuant to the 
provisions of 38 U.S.C.A. § 1318 have not been met.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 
(2006).

5.  The appellant's claim of entitlement to accrued benefits 
is without legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought in a letter dated May 2005.  Moreover, in 
this letter the claimant was advised of the types of evidence 
VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the May 2005 letter was sent before the RO 
most recently readjudicated the case and issued a 
supplemental statement of the case in March 2006.  The VCAA 
notice was therefore effectively timely.  See Pelegrini v. 
Principi, 18 Vet.App. 112 (2004).

The Board also notes that the May 2005 letter expressly 
notified the claimant to submit any pertinent evidence in the 
claimant's possession.  Therefore, the requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the claimant and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the claimant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection for the cause of 
the veteran's death, but there has been no notice of the 
types of evidence necessary to establish an effective date 
for any benefit that might be granted.  Despite the 
inadequate notice provided to the claimant, the Board finds 
no prejudice to the claimant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant with a May 2005 letter in which it advised the 
claimant to submit evidence regarding the cause of the 
veteran's death and showing a relationship between the cause 
of death and the veteran's service.  Since the only service 
connection claim in this case is for service connection for 
the cause of the veteran's death, no rating or effective date 
will be assigned and any questions of notice related to such 
assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private and VA, have been obtained.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as available and relevant to the 
issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with these claims.

Analysis

I.  Cause of Death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffered from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

A certificate of death on file shows that the veteran died in 
June 2002 at the age of 81.  The immediate cause of death was 
recorded as chronic renal failure of 2 years duration due to 
type-2 diabetes.  The duration of the diabetes was only 
indicated as "years."

At the time of the veteran's death, service connection was in 
effect for psychoneurosis, anxiety state, rated as 70 percent 
disabling from January 1975.  A total disability rating due 
to unemployability was in effect from May 1998.  

The Board also notes that, during the veteran's lifetime, the 
veteran was in receipt of a total disability rating due to 
unemployability effective from January 1975 to July 1981.  
That rating was discontinued in 1981 because it was 
determined that the veteran was no longer unemployable.  
Entitlement to a total rating due to unemployability was 
restored as of May 1998, and continued until the veteran's 
death in June 2002.

Preliminarily, the Board notes that there is no suggestion 
that the veteran suffered from diabetes or renal failure 
during service nor has the claimant specifically alleged that 
the veteran's terminal diabetes and renal failure were 
incurred in service, which was over 57 years prior to the 
veteran's death.  Service medical records are entirely devoid 
of any diagnosis or indication of diabetes or renal problems, 
and there is no medical evidence otherwise suggesting that 
the veteran's ultimately terminal diabetes and renal failure 
were directly causally linked to his service.

The claimant's contention, as expressed in her July 2002 
filing of this claim and in subsequent correspondence, is 
that the veteran's service-connected psychiatric disorder 
substantially contributed to the veteran's death by 
aggravating the severity of his diabetes.

The Board finds no evidence of record which indicates that 
the veteran's service-connected psychiatric disorder 
"contributed substantially or materially," "that it 
combined to cause death," or that "it aided or lent 
assistance to the production of death."  Although the Board 
accepts that the veteran's psychiatric disorder continued to 
affect the veteran through the time of his passing, this 
appears to be a case where the disability in question is not 
shown to have done more than 'casually share in producing 
death' and the psychiatric disorder's presence is 
insufficient to be termed 'substantially' or 'materially' 
causing death.

There is no competent medical opinion of record which 
characterizes the veteran's psychiatric disorder as 
substantially causing the veteran's death either by causing 
or by aggravating the terminal diabetes and/or the renal 
failure.  A careful review of the veteran's available 
treatment records fails to reveal any express indication that 
the veteran's psychiatric disorder was perceived to be 
causing death, nor do the records otherwise offer a basis for 
finding that the veteran's psychiatric disorder was a 
substantial and material cause of the veteran's death.  The 
veteran's final hospital reports reflect that he was 
diagnosed with "end-stage renal disease."  The records also 
reflect that the veteran suffered from dementia at the end of 
his life, but there is no indication in the medical records 
that the veteran's dementia was causing death; nor is there 
clear medical evidence indicating an etiological relationship 
between the veteran's late-life dementia and the service-
connected psychiatric disorder from which he suffered for 
several decades.  In short, there is no competent medical 
evidence of record to provide a basis for the Board to find 
in the favor of the appellant's assertion that the veteran's 
service-connected psychiatric disorder substantially 
contributed to the veteran's death by fatally weakening his 
physical health or preventing a life-saving treatment.

The appellant directs the Board's attention to the 
possibility of a general relationship between psychiatric 
disabilities and negative manifestations of physical health.  
The appellant's representative argues, in February 2007 
correspondence, that VA has recognized that psychiatric 
disorders can cause negative effects on physical health "in 
that they now recognize the causation relationship between 
PTSD and physical health..."  The representative cites VA 
provisions and general medical literature to the effect that 
psychiatric stress may be associated with increased incidence 
of heart disease and circulatory disease such as 
atherosclerosis, hypertension, cardiac arrhythmias, 
compromised coronary function, cardiac infarction, and 
stroke.  The Board has considered this argument, but notes 
that none of the general medical information cited shows any 
relationship between any psychiatric disorder and diabetes; 
there is no indication in the record that the veteran's death 
was caused by the types of heart disease or circulatory 
disease contemplated in the medical information cited by the 
appellant's representative.

Moreover, none of the literature specifically addresses the 
veteran's death in particular so as to be relevant in this 
case.  The Board may not engage in its own medical analysis 
of general research results and, thus, it may not apply the 
conclusions suggested by the appellant to determine the cause 
of the veteran's death.  Colvin v. Derwinski, 1 Vet.App. 171 
(1991).   The Board must rely upon the conclusions of 
competent medical professionals addressing the specific 
questions regarding the cause of the veteran's death in this 
particular case.

The Board also acknowledges the appellant's contention, most 
recently expressed in the representative's February 2007 
informal hearing presentation, that stress created by the 
psychiatric disorder over the years "contributed 
significantly to [the veteran's] physical health problems."  
Again, however, the Board finds that no competent medical 
evidence of record indicates that the veteran's ultimately 
terminal diabetes and renal failure was caused by stress from 
the psychiatric disorder or was in any other manner caused by 
the veteran's psychiatric disorder.  The most clear and 
probative medical statement on the veteran's cause of death 
is the death certificate which makes no suggestion that the 
psychiatric disorder played a significant causal role in the 
veteran's terminal diabetes with renal failure.

The Board acknowledges the appellant's belief that her 
husband's psychiatric disorder played a significant role in 
causing the veteran's death.  The appellant, as a lay person, 
is competent to provide evidence regarding her husband's 
symptomatology and behavior, but she is not competent to 
provide evidence regarding diagnosis or etiology; the Board 
must rely upon the conclusions of medical experts regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).   In this case, the most probative 
medical expert opinion which directly addresses the cause of 
the veteran's death indicates the veteran's terminal renal 
failure was due to diabetes, and no causal connection to any 
psychiatric disorder is indicated.  No other medical evidence 
of record clearly explains any medical basis to support a 
finding that a psychiatric disorder was a significant or 
proximate cause of the veteran's terminal renal failure.

The most probative medical evidence which clearly addresses 
the cause of the veteran's death does not attribute any 
causal role to the veteran's service-connected psychiatric 
disorder.  There is no medical evidence to the contrary.  
Thus, the Board finds that the preponderance of the evidence 
is against the appellant's claim of service connection for 
the cause of the veteran's death.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed.Cir. 2001).

II.  DIC under 1318

If the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits under certain circumstances.  Pursuant to 38 
U.S.C.A. § 1318(a) (West 2002), benefits are payable to the 
surviving spouse of a "deceased veteran" in the same manner 
as if the death were service-connected.  A "deceased 
veteran" for purposes of this provision is a veteran who 
dies not as the result of the veteran's own willful 
misconduct, and who either was in receipt of or entitled to 
receive compensation at the time of death for service-
connected disabilities rated totally disabling.  38 U.S.C.A. 
§ 1318(b); 38 C.F.R. § 3.22.  The service-connected 
disabilities must have been either continuously rated totally 
disabling for 10 or more years immediately preceding death or 
continuously rated totally disabling for at least 5 years 
from the date of the veteran's separation from service.  Id.  
Or, the veteran must have been a former prisoner of war who 
died after September 30, 1999, and the disability must have 
been continuously rated totally disabling for a period of not 
less than one year immediately preceding death.  38 U.S.C.A. 
§ 1318(b)(3).  The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. 
§ 3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service-connected-
related issue, based on evidence in the claims folder or in 
VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
Green v. Brown, 10 Vet.App. 111, 118-19 (1997).  In such 
cases, the claimant must set forth the alleged basis for the 
veteran's entitlement to a total disability rating for the 10 
years immediately preceding his death.  Cole v. West, 13 
Vet.App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed.Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed.Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed.Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed.Reg. 16,309-16,317 
(April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed.Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language 38 U.S.C.A. § 1311(a) and 38 
U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening -"hypothetical entitlement" claims.  
Id. at 1379-80.

Recently, the Court held that the January 2000 amendments (65 
Fed.Reg. 3,388), effectively barring the "hypothetical" 
entitlement theory with respect to DIC claims made pursuant 
to 38 U.S.C.A. § 1318, are not applicable to claims filed 
prior to January 21, 2000.  See Rodriguez v. Nicholson, 19 
Vet.App 275 (2005).  However, the Board need not consider the 
"hypothetical entitlement" theory in this case since the 
appellant filed her claim for DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318 subsequent to January 21, 
2000.

After reviewing the claims file, the Board finds that the 
criteria for DIC under the provisions of 38 U.S.C.A. § 1318 
are not met.  Quite simply, the veteran, who died in June 
2002, several decades after his separation from service, was 
granted a total disability rating in June 2000 with an 
effective date of May 1998.  The veteran had previously been 
granted a total disability rating effective from January 1975 
to July 1981.  However, the veteran was not rated as 100 
percent disabled for at least 10 continuous years prior to 
his death, and he was not a prisoner of war.  Accordingly, 
the appellant's claim must be denied.

The Board notes that the RO received the appellant's claim 
for DIC benefits in July 2002.  It further acknowledges that 
some of the evolution of analysis for 38 U.S.C.A. § 1318 
claims occurred after receipt of her claim.  Generally, where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant will apply.  However, in this case, the Board finds 
that this general rule is not for application.  As discussed 
above, the Federal Circuit found that VA's actions in 
amending the regulations in question was interpretative, 
rather than substantive, in nature.  That is, the amendments 
clarified VA's earlier interpretation of the statute, which 
was to bar "hypothetical entitlement" claims.  NOVA I, 260 
F.3d at 1376-77.  In addition, the Federal Circuit found that 
VA was not bound by the prior Court decisions, such as Green 
and Cole, that construed 38 U.S.C.A. § 1318 and 38 C.F.R. 
§ 3.22 in a way antithetical to the agency's interpretation 
and was free to challenge them, to include through the route 
of rulemaking.  Id. at 1374.  Thus, to the extent there has 
been any change in the law or regulations relevant to the 
claim, the changes are not of the material type that altered 
the appellant's rights, but rather clarified those rights.

III.  Accrued Benefits

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The 
evidence of record shows that the veteran died in June 2002.  
The record reflects that service connection was in effect for 
psychoneurosis, anxiety state, rated as 70 percent disabling 
from January 1975.  A total disabling rating due to 
unemployability was in effect from May 1998.  At the time of 
his death, there was no increased rating claim pending.  
Furthermore, the evidence of record reflects that there were 
no service connection claims, or any other claims for VA 
benefits, pending at the time of his death.  The veteran's 
most recent claim for compensation, entitlement to a total 
disability rating based upon individual unemployability, had 
been granted in a June 2000 rating decision.

In Jones v. West, 136 F.3d 1296 (Fed Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) concluded that for a surviving spouse to be entitled 
to accrued benefits, "the veteran must have had a claim 
pending at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision."  The 
Federal Circuit noted that this conclusion comported with the 
decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 
1996), which stated that a consequence of the derivative 
nature of the surviving spouse's entitlement to a veteran's 
accrued benefits claim is that, without the veteran having a 
claim pending at time of death, the surviving spouse has no 
claim upon which to derive his or her own application.  Id. 
at 1300.  As indicated, no such claim was pending at the time 
of the veteran's death.

As the record is absent any evidence that the veteran had a 
claim pending for any VA benefit at the time of his death, 
the appellant is not legally entitled to accrued benefits.  
38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b).  As the law 
pertaining to eligibility for accrued benefits is dispositive 
of this issue, the appellant's claim must be denied because 
of the absence of legal merit or entitlement under the law.  
See Sabonis, 6 Vet.App. at 430.


ORDER

The appeal is denied as to all issues.


____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


